 

Tim Flora
VED
1110 Cannonball Run, Apt 305 CHARLOTTE, NC

Knightdale, NC 27545
AUG 14 2019

August 13, 2019 Clerk, US District Court
Western District of NC

Honorable Judge Robert J. Conrad
United States District Judge

235 Charles R. Jonas Federal Building
401 West Trade Street

Charlotte, NC 28202

Re: August 28 Sentencing of Wanda Greene, Mandy Stone, Jon Creighton, and Michael Greene

Dear Judge Conrad:

As the former Buncombe County Finance Director, | am writing to advocate for justice in the sentencing
of Buncombe County officials Wanda Greene, Mandy Stone, and Jon Creighton, and Buncombe County
employee Michael Greene. Because of their criminal acts, my life was turned upside down, losing a job
and career | loved dearly in the process. Starting years before my tenure as Finance Director, these four
were breaking laws, violating trust, and manipulating the system for their personal gain. Their
wrongdoing was not from a lack of understanding, but instead willful and without remorse.

The son of Buncombe County Manager Wanda Greene, Michael Greene’s time as a Buncombe employee
was marked by a sense of entitlement. He was unqualified for his position and only received it because
the County Commissioners allowed for this gross nepotism. When in 2009 as Internal Auditor |
discovered and reported on his wrongdoing, Michael was let off where others would have been
terminated and likely prosecuted. He should have learned his lesson then, but instead, unbeknownst
continued to scheme and break the law, flaunting his position as Wanda’s son.

As an assistant county manager, Jon Creighton’s loyalty should have been to the organization and not
the person. That is not the case with Jon. He was an enigma and someone difficult to work with,
seeming to get whatever he wanted from “Mother” (his reference, not mine). This assistant county
manager tried to thwart my investigation into Wanda Greene’s use of his staff member's procurement
card for inappropriate purchases. | discovered Wanda was using others’ cards against County policy. Jon
was told | was canceling his assistant’s card. He was one of only two outside my staff who knew | was
making inquiries. When he confronted me, | asked him not to inform Wanda about my actions. He
tipped her off anyway, prompting a Sunday visit from Wanda to my office while | was documenting
findings. Thus, began a game of cat and mouse. She returned thousands of dollars in gift cards and
equipment the following morning, which forced a sooner-than-anticipated confrontation that ended
with me sending the County Manager and her son home, locking both out of County buildings and
systems so that potential evidence could be preserved.

County Manager Wanda Greene’s crimes speak for themselves. The years of manipulation. The lies. The
’ deceit. The greed. | did not see that side of her. | trusted her. Why wouldn't I? She was the respected
head of the organization. She took an interest in my career; she mentored me; she did amazing things.
In the end, she used me. Her interest in me merely to keep an eye on my activities, to steer me away
from her misdeeds. At one point, she moved me out of the Finance Department. It was a promotion, she

Case 1:18-cr-00088-RJC-WCM Document 68 Filed 08/14/19 Page 1of 3

 

 
said. It was to advance my career, she said. No, it was to advance her cause. She knew | was an obstacle.
| questioned a lot. She knew my ambitions, though. She said the experience in another department
would help me get her job someday. I’m sure she relished how | fed on that and so eagerly moved. I’m
also sure Wanda hated to bring me back nearly 18 months later as Finance Director when my
predecessor abruptly retired putting her in a bind. | guess she thought | could be controlled.

| was honored and thrilled to be appointed by the County Commissioners as the Finance Director. There
was a catch, though. | was kept at a distance. Wanda saw to that. | did not report to Wanda or the
Board. Like my predecessor, | was not part of Wanda’s Senior Leadership Team. Instead | reported to the
Director of Budget & Administrative Services. Being the junior executive, | trusted her judgment. |
trusted what she told me. | even trusted her to straighten up my new office before moving in, to later
discover she shredded multiple bags of documents my predecessor left behind.

Within a few months after my appointment | started to see red flags. Things were different now in my
new role. | had access not seen in previous positions. Shortly, | was rewarded with an insurance policy, a
lucrative one. Several got them. At first, | was honored by this. Later, | got suspicious. Eventually, going
around my direct supervisor who stopped me previously, | called Wanda out on a large payment asking
for additional Board approval. She abruptly ended the program right then and there. Are we good, she
asked? | was stunned but held my composure. Sure, | said knowing full well my life and career were to
forever change. The red flags made sense now. The reality hit. Wanda Greene was a liar, a cheat, anda
con. My investigation started in earnest then. About a week later Wanda announced her retirement. |
can’t help but think | forced this move. A few weeks later, | would be sending her home for other
inappropriate activity, activity where | had just obtained substantial proof.

Ralph Waldo Emerson once said, “When you strike at a king, you must kill him.” | thought my strike at
Wanda would suffice. | did not anticipate King Wanda being in fact a dragon, one with multiple heads.

This brings me to Mandy Stone. She is the most dangerous of all. Where | am convinced Wanda has no
soul, Mandy has one, but it is full of rot. | did not suspect Mandy was a crook. | had nothing that
indicated as much. My contact with her was limited until she became County Manager. Unaware at the
time, | was in her crosshairs from the moment she received that appointment. It may have been
fortuitous there was a three-week gap between her appointment and when she assumed the position as
County Manager. That is when my initial report of Wanda’s wrongdoing was taken to the authorities.
Mandy nor the Commissioners were consulted prior to this event. They were advised afterwards, a point
of contention for both. Having seen Michael Greene let off in 2009, | was abundantly cautious with my
report, particularly sensitive that a woman’s career and legacy were at stake. Although | knew Wanda
was a fraud, | needed to be protective of her rights. | did not want this to become a political blood bath.
| admit | was naive.

On July 1, 2017, Mandy Stone took over as County Manager. From day one, Mandy controlled access to
the Board and the media. She had a devoted team willing to do whatever necessary to advance her
causes. Soon she took control of Human Resources. She wanted—and in hindsight needed—control of
Finance. She needed me gone. | was a threat, likely to have incriminating information. The destruction
of me and my accomplishments was a new cause for her team. Mandy was shameless in what she did.
Her team scoured my personnel file for things to use against me. She berated me in a meeting among
my peers for a bonus received for work on a recent AAA credit rating, neglecting to mention the one she
received six times larger a few years earlier for the same thing. She called into question the validity of
my employment contract, not with me but the local tv news media. | found out about it while watching
her on tv. She convinced the Board | was overpaid and was behind them forcing a new contract
negotiation and salary cut, while giving her top two lieutenants a combined $80,000 pay raise. She

Case 1:18-cr-0O0088-RJC-WCM Document 68 Filed 08/14/19 Page 2 of 3

 
excluded me from closed session Board meetings, telling me no financial matters were to be discussed
when in fact they were. At one such meeting, | was accused of making a $200,000 kickback payment,
which in fact never happened. She was relentless. The attacks went on and on causing me to ask her
who was under investigation, me or Wanda Greene.

Mandy was masterful at perpetuating the myth | was part of a Wanda “clique,” something a couple
Commissioners were eager to facilitate to advance her cause. Yes, | worked with Wanda Greene. After
all, | was Finance Director the last two years of her career. | even traveled with Wanda on occasion, all
business-related events. Mandy and Jon were her assistant county managers for several years, meeting
weekly as part of their Senior Leadership Team, lunching weekly (Wednesdays | believe), and taking
many trips, now well documented as not business related. From my vantage point the true clique was
Wanda, Jon, Mandy and Commissioners, a club | participated in twice monthly at Commissioner
meetings. My interaction with that crowd was almost exclusive to those events. It was an incestuous
crowd. | disrupted it, and | paid the price.

Mandy turned staff and commissioners alike against me. The now-indicted commissioner was chief
among the Commissioners who openly berated me. It was hard to win favor with the Board because of
the tension between Mandy and myself and her constant attacks on me. Her attacks were subtle yet
effective. | oftentimes referred to it as her whisper campaign against me. When asked at a closed-
session Board meeting if | trusted Mandy, | said no. They trusted her, they said, and | should too. Their
faith in Mandy was firmly cemented. Mandy forced colleagues whom | also considered friends to choose
loyalties. Most hurtful is my weekly Bridge buddy. He said he once saluted the wrong flagpole and was
not going to do that again. He chose Mandy. His reward? A promotion. We don’t speak anymore.

Mandy’s gaslighting of me was beginning to work. | started having doubts. | felt isolated. Exhausted,
beaten, abused and scorned | was given the final blow. In June 2018, there was buzz that Wanda was to
be indicted for a second time. The Board and Mandy needed a scapegoat, a distraction, someone to take
the blame. Blaming Wanda wasn’t enough. Just days before the anticipated indictment, | was forced to
resign. | considered it extortion; they threatened my livelihood and reputation in a very public manner. |
caved. A lawyer to represent me would have been nice, but the one | used just months prior for my
employment contract renegotiation was now suddenly working with the Commissioners. | was given less
than 24 hours to decide. | couldn’t win. Defeated, Mandy finally got what she wanted.

Within days of my resignation, Wanda was indeed again indicted, and word surfaced that Mandy was
also under investigation. She abruptly retired. Two months later she and Jon Creighton were indicted. It
all finally made sense.

For almost a year Mandy spearheaded my punishment for pulling the thread on the criminal acts of
these four. | lost my job and career as a result, not because | did wrong but because | did right. | was
unemployed for nearly a year afterwards, continuing to be vilified, the stress and anguish almost
unbearable. | may be an extreme example of the damage done by these four, but | am not unique. There
are others who have been harmed for getting in their way. | see no contrition on the part of Wanda,
Mandy, Jon or Michael, only regret in getting caught, regret in not having taken me out sooner. The
crimes of these four were not victimless. They held positions of public trust. They abused that trust. It is
time to account. It is time for justice, and justice starts with their punishment. | ask that you punish
them. Punish them hard. Make them an example.

Sincerely,
lo tne

Case 1:18-cr-00088-RJC-WCM Document 68 Filed 08/14/19 Page 3 of 3

 
